Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered September 19, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The court properly denied defendant’s challenge for cause to a prospective juror, since the totality of his responses established that his views on drugs would not affect his ability to render an impartial verdict based on the evidence (see, People v Johnson, 94 NY2d 600; People v Gomez, 273 AD2d 160). Concur — Nardelli, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.